Appellant was convicted of theft of cattle, and his punishment assessed at two years confinement in the penitentiary.
The only question we deem necessary to pass upon is the sufficiency of the evidence. The State's evidence shows that appellant sold a cow and calf for some household furniture to the prosecuting witness. The cow and calf, at the time of the sale, were in a field at the home place of appellant; various other head of cattle were also in the field. The State's evidence further shows that appellant subsequently, with the consent of his wife, sold the cow and calf in question to a third party. Upon this state of facts the State rests its conviction for theft, on the part of appellant, of the cattle. The defense testimony shows that the cattle in question belonged to the wife; that she never had given her consent for the cattle to be sold to the prosecuting witness Howard. Appellant also swears that he did not sell the animals in question to the prosecuting witness. Appellant admits he bought some furniture from prosecuting witness, for which he still owed him. The wife admits the furniture was brought to her house. So, the above is, in substance, the evidence in this record. *Page 372 
We, therefore, have a case, from the State's standpoint, of a sale by the husband of the wife's personal property without her consent, acquiescence or knowledge. There must be in law an affirmative, or at least a clear ratification of an unauthorized sale by the husband on the part of the wife of her property before there could be any valid sale, or there must be an express authority given the husband by the wife to sell the property. The above detailed facts do not show either, express authority or ratification. In the case of Magee v. White, 23 Tex. 194, in passing upon a similar question, the Supreme Court of this State used the following language: "The husband may be her agent to make a contract that will bind her separate estate, but it is not to be presumed that he is her agent because he is her husband. The agency must be an agency in fact and not a thing to be presumed because of the relation of husband and wife." This decision has been followed by a long line of decisions of the supreme Court; among others: Gossard v. Lea, 3 Texas Civ. App. 6[3 Tex. Civ. App. 6]; 21 S.W. Rep., 703; see also Owens v. New York  Texas Land Co., 11 Texas Civ. App. 292[11 Tex. Civ. App. 292]; Hamilton v. Brooks, 51 Tex. 142
[51 Tex. 142], and Kempner v. Comer, 73 Tex. 200.
The evidence showing, as above suggested, that the husband had no legal right to sell the wife's cattle, then no title passed to the prosecuting witness by such supposed sale, even conceding that said sale took place. There being no legal sale to the prosecuting witness of the cattle, in the nature of things appellant could not steal the cattle from the prosecuting witness. It follows, therefore, that the evidence is wholly insufficient to support this conviction.
The judgment is, therefore, reversed and the cause is remanded.
Reversed and remanded.